Citation Nr: 1434797	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-45 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned at an April 2011 hearing at the RO.  A transcript has been associated with the file.  At his April 2011 hearing, the Veteran submitted additional evidence in the form of additional VA medical records, and a lay statement.  He waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board remanded the case in October 2011 to afford the Veteran a VA rating examination.  The case has now been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's chondromalacia of the left knee with degenerative arthritis has been manifested by flexion limited to no more than 100 degrees due to pain and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.

2.  Throughout the pendency of this claim, the Veteran's chondromalacia of the right knee with degenerative arthritis has been manifested by flexion limited to no more than 95 degrees due to pain and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2013).

2.  The criteria for a disability evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating for his left and right knee disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the April 2011 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in February 2008 satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in August 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

A December 2008 letter provided corrective notice.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in December 2008, he was provided 11 months to respond with additional argument and evidence and the claim was readjudicated and a statement of the case (SOC) was provided to the Veteran in November 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in June 2008 and November 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2008 and November 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends he is entitled to an increased rating for an evaluation in excess of 10 percent for chondromalacia of the left and right knees.  For the reasons that follow, the Board finds that an increased rating is not warranted for either knee.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

The Veteran currently has 10 percent ratings for his right knee disability and left knee disability.  The Board notes that when the Veteran was originally granted service connection for bilateral chondromalacia in a September 1980 rating decision, he was rated for his knee disabilities under Diagnostic Code 5099-5003.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by degenerative arthritis under Diagnostic Code 5003.  However, in the August 2008 rating decision under appeal, the RO continued the Veteran's 10 percent ratings for his right knee disability and left knee disability under Diagnostic Code 5099-5014, which contemplates osteomalacia and is to be rated on limitation of motion of affected parts, as degenerative arthritis, under Diagnostic Code 5003.        

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2013).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of knee motion is rated under DC 5260 and DC 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

At a June 2008 VA examination, the Veteran stated that he currently worked as a landscape contractor and missed about 3 days of work per year.  The Veteran's capabilities included the ability to dress, eat, write, and drive without assistance.  The Veteran said he was able to sit for 10 minutes and then would need to move his knees.  He further stated he could stand for 30 minutes, and then could have to sit or walk.  The Veteran noted he was able to walk for 2 blocks, but then would need to sit because of pain.  He reported he was unable to run.  The Veteran denied the use of any assistive device, but stated that he did use a knee brace.  He further stated he was able to function in his usual occupation, which was supervisory.  He denied any incapacitation within the last year due to his knees, though he did note that his knees slowed him down considerably in his occupation, and that his lifestyle was affected in that he was no longer able to hike or hunt.  He also noted that stairs were difficult.

The Veteran reported that his knee symptoms included knee pain, which was intermittent, dull and sharp, and varied between and level of 0 or 1 out of 10, and a level of 6 out of 10.  He reported flare ups at least daily and lasting anything from half an hour to 2 hours at a time, depending on how soon he can take Tylenol.

The Veteran reported occasional very minor swelling of his left knee.  He also noted a feeling of stiffness in both knees, at a level of 3 out of 10.  The Veteran denied any locking, but stated that his left knee buckled at least 2 to 3 times per week, though this was helped by the use of a brace.

On examination, the Veteran had a normal gait, and sat and stood without any problems.  The examiner noted that the left knee looked "somewhat puffy" as compared to the right.  The report indicates that on palpation of the knee, McMurray's test, drawer test and Lachmann's test were all absent or normal.  The patellar test was noted as positive, with sensitivity to pressure on the patella and patellar tendon, and evidence of patellar crepitation bilaterally.  

Range of motion testing showed the Veteran's normal range of motion was 0 degrees extension and 120 degrees flexion, due to his very thick thighs and calves.  The pain on flexion commenced around 110 degrees to 120 degrees bilaterally, but to a less degree on the right knee as compared to the left.  Repetitive motion testing showed a loss of 10 degrees flexion of the left knee, and 5 degrees flexion in the right knee.  The strength in both knees was 5/5, bilaterally.  The report indicated there was no evidence of any laxity of ligaments or subluxation.

The X-ray report associated with the examination showed question subchondral lesion in the proximal lateral tibial plateau.  The examiner concluded the Veteran had bilateral patellar chondritis, the left knee being worse than the right, and definite patellar chondritis, with minimal degenerative changes in the patellofemoral joint of the right knee.

In a May 2010 VA treatment record, the Veteran complained of pain his left knee for the past 3 days, stating that he began having pain in his knee one day, and could not move the knee the next morning due to pain, purportedly due to recent overuse.  At his exam, the Veteran noted swelling and an inability to bend the knee.  The examiner noted effusion of the patella with increased tenderness laterally.  The Veteran was unable to bend the knee because of pain.  When fully extended, the Veteran's knee showed no laxity with varus or valgus maneuvers.  Three days later, the Veteran returned for follow up treatment, stating that his pain was better, though the knee was still swollen.

In November 2011, the Veteran underwent a second VA examination.  He stated that he continued to work in the landscape business.  The Veteran stated that he remained independent in basic activities of bathing, dressing, eating, writing and driving.  The Veteran reported infrequent use of a cane with flare-ups, but which he did not use at work.  He stated that he had bilateral knee braces which he wore at night when he walked his dog every night for a distance of 1.5 to 3 miles, often stopping.  He stated he could sit for 1 to 2 hours.  He reported pain going up stairs, and instability going down stairs.

The examiner noted the diagnosis of bilateral chondromalacia patellae, with average daily pain of 4 out of 10.  The Veteran stated that he has flare-ups, which include an increase in swelling, along with a baseline amount of swelling that accumulates over the day.  On examination, the Veteran had no frank effusion, but had bilateral prepatellar bursitis in the superior and inferiomedial borders of the patellar.  The report noted the anterior/posterior drawers were negative, as was McMurray's test.  The examiner noted patellar grind, and tenderness to palpation over the left lateral patellar border, medial border right.  The report indicated there was no lateral instability noted, with the knee going from extension to a few degrees of flexion.  Range of motion testing showed 120 degrees of flexion with pain at 95 degrees in the right knee, and 110 degrees flexion with pain at 100 degrees in the left knee.  The Veteran had 0 degrees extension bilaterally without pain.  Repetitive testing showed flexion to 115 degrees with pain at 110 degrees in the left knee, and 105 degrees flexion with pain at 100 degrees, with no change in extension range.

An MRI of the bilateral knees revealed chondromalacia patella, with degenerative changes of left knee involving all 3 compartments.  The right knee also had degenerative changes.  The examiner diagnosed bilateral moderately severe chondromalacia patellae, left knee tricompartmental arthritis, with lateral meniscal degeneration and large benign subchondral cyst, without evidence of instability, and right mild femorotibial degenerative joint disease with popliteal tendon edema due to a knee joint strain, without evidence of instability.  The examiner opined that there was no lateral instability or recurrent knee or patellar subluxation on examination or by history.  The examiner further noted there was a moderately severe effect on function and employment with respect to his limited tolerance for standing, navigating stairs, operating heavy equipment or driving for extended periods of time with residual stiffness, pain, and swelling after 2 or 3 hours.  The report went on the state that prolonged sitting and standing led to stiffness in arthritic joints, and arthritic changes in the patella and patellofemoral joint resulted in greater difficulty going down stairs or operating heavy equipment due to the increased pressure created in this compartment with these activities.

In his January 2008 claim, the Veteran stated the he had fluid removed from his knees on various occasions, and noted his knees were unstable, swollen, painful, and weak.

Again in his November 2009 VA Form 9, the Veteran reported that he continued to suffer from instability and decreased range of motion.

At his April 2011 Board hearing, the Veteran testified that he felt pain all of the time.  He also noted that he was unstable sometimes when he was walking.  The Veteran denied the use of a knee brace.  The Veteran noted that if he knelt down, that he would need assistance in getting back up.  He also endorsed stiffness, and swelling.  The Veteran stated that due to a recent health issue he walked about 1.5 miles, but required frequent breaks and was usually sore afterwards.  The Veteran noted grinding in his knees, and stated that he could not jump a distance of 2.5 feet and still feel stable.  The Veteran also noted several occasions where he had to use crutches due to swelling in his knees, and was hospitalized because he could not walk.

Also in April 2011, the Veteran's wife submitted a statement indicating that the Veteran has suffered from knee problems, including soreness and pain, throughout their marriage.  She stated that over time, the frequency and the intensity of the pain had increased, and included, on occasion, swelling.  She also noted the Veteran's trouble walking, climbing stairs, or stepping in and out of a vehicle.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  However, the June 2008 VA examiner determined the Veteran's normal range of motion was 0 to 120 degrees.  On the above examinations, the Veteran's right knee had flexion limited at most to 95 degrees with pain and left knee flexion limited at most to 100 degrees with pain, as reflected in a November 2011 VA examination.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in both knees on all of the above examinations.  The Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.     

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  

With respect to instability, the Veteran reported feelings of instability and stated that his knee buckled at least 2 to 3 times per week.  However, objective examination revealed negative instability test.  The June 2008 and the November 2011 VA examinations indicated no evidence of any laxity of ligaments and May 2010 VA treatment records show no laxity with varus or valgus maneuvers.  Moderate recurrent lateral instability has not been shown, and a 20 percent rating under Diagnostic Code 5257 is not warranted.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, removal or dislocation of semilunar cartilage, or ankylosis of the right or left knees.  

The Veteran and his wife are competent to describe the Veteran's symptoms, and are credible in their belief that the severity of the Veteran's right and left knee disabilities are such that higher evaluations are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Their competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA and private examiners because they have expertise in evaluating the true severity of the Veteran's disabilities against the backdrop of such disabilities in general.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran and his wife's allegations regarding the severity of the Veteran's right and left knee disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013); see also Fenderson, supra. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for each knee have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's left knee disability and right knee disability is not inadequate.  The Veteran complains of pain, stiffness, and feelings of instability, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


